UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEGAN BARROS,                                                                        11/14/2019

                                   Plaintiff,
                                                                     18-CV-3394 (VSB)
                       -against-
                                                                          ORDER
NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK,

                                   Defendant.

Vernon S. Broderick, United States District Judge:

          In accordance with my remarks at the status conference held on November 13, 2019, it is

hereby:

          ORDERED that the parties are directed to appear for a status conference on February 12,

2020 at 4:00 p.m. to discuss referring this case to the Magistrate Judge for settlement.

          IT IS FURTHER ORDERED that, in the interim, discovery is stayed and the parties are

directed to meet and confer regarding settlement of this case, and notify the Court of any status

updates.

          IT IS FURTHER ORDERED that, because prior counsel to Plaintiff never represented to

the Court that he was asserting a retaining lien over Plaintiff’s case file, (Doc. 30), prior counsel

to Plaintiff is directed to provide Plaintiff, and any future counsel representing Plaintiff, with all

files compiled in connection with this case.

          The Clerk is respectfully directed to mail a copy of this order to the pro se Plaintiff.

SO ORDERED.

 Dated:      November 14, 2019
             New York, New York
